DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 05, 2022 has been entered.
Status of Claims
	Claims 1-6, 8-14, 16-19, 21, 41-48, 50-57 are pending in the application and are in condition for allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As stated in the action mailed 05/09/2022, the subject matter of independent claims 1 and 41 could either not be found or was not suggested in the prior art of record. Specifically, the prior art alone or in combination fails to teach the inner and outer member pushers are solid wire because it would not have been obvious to one of ordinary skill to modify the inner and outer member pushers of Zhang to be solid wires as the inner and outer member pushers of Zhang are arranged to allow liquid to pass through them as described in Col 5, lines 39-50. Further, the prior art of record alone or in combination failed to teach at least one secondary rib distal to said at least primary rib, said at least one secondary rib having a split ring configuration having at least a pair of flexible arcuately contoured arms circumferentially aligned each with respect to the other, and said proximal portion of said elongated body of the flexible inner member is received inside said split ring of said at least one secondary rib with said two arcuated arms thereof flexibly embracing said proximal portion of said elongated body of the flexible inner member as recited in claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783